DETAILED ACTION
This Office Action is in response to Application filed 06 June 2020.
Claims 1-18 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “estimator module configured to”, “injector module configured to”, and “bootstrap module configured to” in claims 1, 3-11 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 11, 12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song, U.S. Patent App. Pub. 2011/0289487, hereinafter referred to as “Song”.

Referring to claim 1, Song discloses a system for error injection with executable code that includes error inject, trigger events, system states (See paragraph 0002, 0009, and 0034). - Fault injection system for a software system, wherein the software 
Song disclose error inject scenarios that define the conditions for an error inject to be executed stored in a device (See paragraphs 0009, 0086, and 0089). - a fault injection rule database configured to provide a rule for injecting a selected fault, wherein the rule provides a fault injection decision in the occurrence of a selected command, a selected state during which fault injection is to occur and a condition under which fault injection is to occur;
Song disclose an error inject process that includes code path events and time events and the error inject script can generate time events that can trigger and error inject (See paragraph 0026, 0056, 0060, and 0074).  Song discloses time events are timers relative to a code path event (See paragraph 0060). - an estimator module configured to determine when the selected state will occur related to the execution of the selected command and to provide a duration of a state as a time interval for fault injection, wherein the determination is based on a predictive time model; and
Song disclose an error inject interpreter that injects particular errors determined by the one or more events (See paragraph 0028). - an injector module configured to execute the selected command and to inject the selected fault during the time interval.

Referring to claim 3, Song discloses code and injected error is combined to executable code to test the erroneous behavior (See paragraph 0029). - Fault injection system according to claim 1, further comprising a bootstrap module configured to 

Referring to claim 4, Song discloses having multiple error inject scenarios (See paragraph 0009). - Fault injection system according to claim 3, wherein the bootstrap module is configured to execute the command several times.

Referring to claim 11, Song discloses having multiple time events that can be enabled or disabled and thus be random (See paragraph 0060-0061). - Fault injection system according to claim 1, wherein the injector module is configured to inject the selected fault at a random point of time in the time interval.

Referring to claim 12, Song discloses the system can be multiple components including servers (See paragraph 0090). - Fault injection system according to claim 1, wherein the fault injection system is configured to inject faults into a distributed software system.

Claim 14 is rejected for similar reasons as claim 1, see above rejection.  Song also discloses a method of error injection (See paragraph 0009).

Claim 16 is rejected for similar reasons as claim 1, see above rejection.  Song also discloses a system for error injection that includes a processor and computer program on memory executable by the processor (See paragraph 0009 and 0086).

Allowable Subject Matter
Claims 2, 5-10, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent App. Pub. 2010/0287535 to Kim et al.
- Testing software reliability with fault injection
U.S. Patent App. Pub. 2014/0258783 to Fenster	
- Software testing using statistical error injection
U.S. Patent App. Pub. 2015/0193319 to Southern
- Injecting faults into an executing application on various nodes

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        July 30, 2021